 

 

Case 1:20-cv-00050-JRH-BKE Document 36 Filed 04/16/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF GEORGIA
AUGUSTA DIVISION

 

MELVIN TURNER, * 72) APR 1b A 1 39
* -
Plaintiff, * - M. Mey LD.
* ee ua GA.
*
Vv. *
* CV 120-050
JO MARTIN, et al., *
*
Defendants. *
*
*
ORDER

Presently before the Court is Plaintiff's motion for
reconsideration of the Court’s February 5, 2021 Order (Doc. 31).
(Doc. 33.) For the following reasons, Plaintiff’s motion is

DENIED.

I. BACKGROUND

The relevant facts are set forth in the Court’s February 5,
2021 Order. (Doc. 31, at 1-6.) In that Order, the Court granted
Defendants Sheriff Richard Roundtree, Officer John or Jane Doe(s),
Major Steven Strickland, Sergeant William Steptoe, Lieutenant
Amelio R. Lamkin, and Lieutenant Mike D’Amico’s (“Supervisor
Defendants”) motions to dismiss (Docs. 14, 16-21) and terminated
them as Defendants. Additionally, the Court dismissed all of

Plaintiff’s claims against Defendant Martin except for the

 
 

 

Case 1:20-cv-00050-JRH-BKE Document 36 Filed 04/16/21 Page 2 of 6

excessive force claim asserted against Defendant Martin in his

individual capacity. Plaintiff filed the present motion on March

9, 2021. (Doc. 33.)

II. DISCUSSION

Plaintiff filed his motion for reconsideration within twenty-
eight days of the Court’s Order; therefore, the Court will analyze
the motion under Federal Rule of Civil Procedure 59(e). See Brown
v. Spells, No. 7:ll-cv-91, 2011 WL 4543905, at *1 (M.D. Ga. Sept.
30, 2011); accord Mahone v. Ray, 326 F.3d 1176, 1177 n.1 (11th
Cir. 2003). Reconsideration under Rule 59(e) is justified only
when there is: “(1) an intervening change in controlling law; (2)
the availability of new evidence; or (3) the need to correct clear
error or prevent manifest injustice.” Schiefer v. United States,
2007 WL 2071264, at *2 (S.D. Ga. July 19, 2007). Plaintiff is
proceeding under the theory that the Court must correct a clear
error of law. (Doc. 33, at 1.)

“Reconsideration of a previous order is an extraordinary
remedy, to be employed sparingly.” Armbuster v. Rosenbloom, No.
1l:15-cv-114, 2016 WL 1441467, at *1 (S.D. Ga. Apr. 11, 2016)

(citation and internal quotation marks omitted); see also Spellman

 

v. Haley, No. 97-T-640-N, 2004 WL 866837, at *2 (M.D. Ala. Feb.
22, 2002) (“[L]itigants should not use motions to reconsider as a

knee-jerk reaction to an adverse ruling.”). Because it “is not an

 
 

 

Case 1:20-cv-00050-JRH-BKE Document 36 Filed 04/16/21 Page 3 of 6

appeal, . . . it is improper on a motion for reconsideration to
ask the Court to rethink what the Court has already thought through
— rightly or wrongly.” Armbuster, 2016 WL 1441467, at *1 (citation
and internal quotation marks omitted). Moreover, it is well
established that “additional facts and arguments that should have
been raised in the first instance are not appropriate grounds for

a motion for reconsideration.” Gougler v. Sirius Prods., Inc.,

 

370 F. Supp. 2d 1185, 1189 (S.D. Ala. 2005) (citation omitted);

see also Am. Home AsSurance Co. v. Glenn Estess & Assocs., Inc.,

 

763 F.2d 1237, 1239 (lith Cir. 1985) (cautioning against use of a
motion for reconsideration to afford a litigant “two bites at the

apple”); Rossi v. Troy State Univ., 330 F. Supp. 2d 1240, 1249-50

 

(M.D. Ala. 2002) (denying motion for reconsideration when
plaintiff failed to submit evidence prior to entry of original
order and failed to show good cause for the omission).
Furthermore, “the moving party must set forth facts or law of
a strongly convincing nature to induce the court to reverse its

prior decision.” Burger King Corp. v. Ashland Equities, Inc., 181

 

F. Supp. 2d 1366, 1369 (S.D. Fla. 2002). And, ultimately, “the
decision to grant a motion for reconsideration ‘is committed to
the sound discretion of the district jJudge.’” Townsend v. Gray,
505 F. App’x 916, 917 (11th Cir. 2013) (quoting Region 8 Forest

Serv. Timber Purchasers Council v. Alcock, 993 F.2d 800, 806 (llth

 

Cir. 1993)).

 
 

 

Case 1:20-cv-00050-JRH-BKE Document 36 Filed 04/16/21 Page 4 of 6

Plaintiff argues the Court used an “erroneous legal standard
for supervisory liability.” (Doc. 33, at 1.) However, it is

apparent from Plaintiff’s motion that he merely disagrees with the

Court’s analysis. Plaintiff is attempting to pick apart the
Court’s prior Order by arguing it “isolate[d] . . . prior
incidents” and did not look at the complaint as a whole. (Doc.
33, at 5.) The Court did, however, use the correct legal standard

when analyzing supervisory liability and construed all facts in
the light most favorable to Plaintiff. Plaintiff simply did not
plead facts that satisfy the “extremely rigorous” standard for
supervisory liability. Gibbons v. McBride, 124 F. Supp. 3d 1342,
1364-65 (S.D. Ga. 2015) (citation omitted). The Court took into
consideration all of the alleged “deprivations” and found they
were not “obvious, flagrant, rampant and of continued duration”
enough to notify the Defendant Supervisors of “widespread abuse.”
Id. at 1364.

Moreover, Plaintiff argues the Court erroneously used a
heightened pleading standard when analyzing policies of the
supervisors. (Doc. 33, at 7-8.) As the Court explained in its
Order, to establish a causal connection under the custom or policy

uw“

theory, Plaintiff must show “a supervisor’s custom or policy
result[ed] in deliberate indifference to constitutional rights.”

(See Doc. 31, at 23 (quoting Cottone v. Jenne, 326 F.3d 1352, 1360

(llth Cir. 2003), abrogated in part on other grounds by Randall v.

 
 

 

Case 1:20-cv-00050-JRH-BKE Document 36 Filed 04/16/21 Page 5 of 6

Scott, 610 F.3d 701, 709 (llth Cir. 2010)).) “Demonstrating a
policy or custom generally requires the plaintiff ‘to show a

persistent and wide-spread practice.’” Goodman v. Kimbrough, 718

 

F.3d 1325, 1335 (llth Cir. 2013) (quoting McDowell v. Brown, 392

 

F.3d 1283, 1290 (11th Cir. 2004)). Plaintiff’s conclusory and
vague allegations were not enough to support an inference that the
supervisors adopted a custom or policy that resulted in deliberate
indifference to constitutional rights.

Plaintiff’s motion is merely an attempt to relitigate
Defendants’ motions to dismiss. Plaintiff is essentially
“urg[ing] [the Court] to reconsider its ruling because [Plaintiff]
disagree[s] with the . . . [C]ourt’s treatment of certain facts

and its legal conclusions.” Michael Linet, Ince. v. Vili. of

 

 

Wellington, Fla., 408 F.3d 757, 763. This is not a proper basis
for reconsideration. See id. Plaintiff was given an adequate
opportunity to defend his claims, and Plaintiff cannot now, after
receiving an unfavorable judgment, attempt to do what he could
have done prior to this Court’s ruling. Moreover, the Court has
thorcughly considered the issues Plaintiff raises in his motion

for reconsideration and the Court finds neither a reason nor a

legal basis for reconsidering its previous Order.

 
 

 

Case 1:20-cv-00050-JRH-BKE Document 36 Filed 04/16/21 Page 6 of 6

III. CONCLUSION
For the foregoing reasons, Plaintiff’s motion for
reconsideration (Doc. 33) ts DENIED.
ORDER ENTERED at Augusta, Georgia, this SS bay of April,

2021.

 

 

J. RANDAY HALL, @uIEF JUDGE
UNITED SPATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
